Blair, J.
I concur in the affirmance of the decree on the ground upon which, as I understand, the circuit judge based it, viz.: that the grandniece and grandnephew were proper and lawful beneficiaries under the twelfth grade of section 324 of defendant’s laws.
I agree with the interpretation of complainant’s counsel that the words “next of kin,” as used in this section, *685mean those who would be next of kin on the failure of the eleven preceding classes. This simply defines, however, what persons shall constitute the twelfth grade, limiting them to those who would be next of kin, etc., in. case of the death of all of the persons included in the eleven preceding grades. It was not the intention of this law, in my opinion, to prohibit the selection of beneficiaries from this grade in cases where there were' existing members of a preceding grade. Such a construction would necessarily involve the conclusion that a married member could only select his wife. The section provides that: “A benefit may be made payable to any one or more persons of any of the following classes only; ” and I think that it was the plainly expressed intention of this statute to authorize a member to select his beneficiaries from any one of the enumerated grades, regardless of the existence of members of preceding-grades. Any other interpretation, in my opinion, would do violence to the letter and spirit of the law.
McAlvay, J., concurred with Blair, J.